Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  137990                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  SAULT STE. MARIE TRIBE OF CHIPPEWA                                                                    Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  INDIANS,                                                                                             Stephen J. Markman
            Plaintiff/Counter-Defendant/                                                               Diane M. Hathaway,
            Appellee,                                                                                                    Justices
  v                                                                 SC: 137990
                                                                    COA: 276712
                                                                    Chippewa CC: 04-007606-CC
  BERNARD BOUSCHOR,
           Defendant/Appellant,
  and
  DANIEL T. GREEN, DAVID E. SCOTT, JAMES
  M. JANNETTA, and DANIEL J. WEAVER,
             Defendants/Counter-Plaintiffs/
             Appellees,
  and
  PAUL W. SHAGEN, JOSEPH M. PACZKOWSKI,
  and JOLENE M. NERTOLI,
             Defendants/Counter-Plaintiffs,
  and
  MILLER, CANFIELD, PADDOCK & STONE,
  P.L.C.,
             Defendant/Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2008
  judgment of the Court of Appeals is considered. We DIRECT the parties to submit
  supplemental briefs, within 35 days of the date of this order, addressing the issue whether
  Michigan’s governmental tort liability act, MCL 691.1401 et seq., applies to defendant
  Bernard Bouschor, the former tribal chairperson of plaintiff Sault Ste. Marie Tribe of
  Chippewa Indians, in light of the Tribe’s status as a sovereign and the definitions
  contained in MCL 691.1401. The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2009                  _________________________________________
           p0915                                                               Clerk